Citation Nr: 1449070	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-40 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee disabilities, service-connected right ankle disability, and/or service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee disabilities, service-connected right ankle disability, and/or service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1993, with additional service in the Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In October 2010, the Veteran submitted a timely substantive appeal with respect to the claim of entitlement to service connection for a low back disability.  As the RO granted service connection for degenerative disc disease of the lumbar spine in an August 2012 rating decision, this issue is no longer for appellate review.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing, and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.





REMAND

An April 2012 Supplemental Statement of the Case indicates the RO reviewed VA treatment records from the VA Medical Center in Salt Lake City, Utah, dated from August 2011 to October 2011, and an October 2012 Supplemental Statement of the Case indicates the RO reviewed VA treatment records from the VA Medical Center in Sheridan, Wyoming, dated from September 2006 to October 2012, in connection with the claims on appeal.  Unfortunately, the Veteran's claims file only includes VA treatment records from the VA Medical Center in Sheridan, Wyoming, dated through March 2009.  The Veteran's claims file must contain all evidence reviewed by the RO in conjunction with the Veteran's claims.  The Board is prohibited from obtaining these records directly.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2014).  Therefore, the issues on appeal are remanded to the RO in order to associate all records reviewed in conjunction with the Veteran's claims, to include all VA treatment records from the VA Medical Center in Salt Lake City, Utah, and all outstanding VA treatment records from the VA Medical Center in Sheridan, Wyoming, dated from March 2009.  

In addition, although the record contains several VA examination reports and medical opinions, the Board finds additional VA examination is warranted.  First, the August 2010 VA examiner only provided a nexus opinion with respect to the Veteran's service-connected right knee disability.  However, the Veteran asserts that his right and left hip disabilities are related to his service-connected right and left knee disabilities, service-connected right ankle disability, and/or service-connected back disability.  In addition, although the May 2012 VA examiner found the Veteran did not have a diagnosis of a right or left hip disability, a November 2012 private treatment record reflects diagnoses of hip osteoarthritis and sacroiliac joint dysfunction.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board notes that two private chiropractors have provided positive nexus opinions in support of the Veteran's claims.  In a May 2009 letter, F. Huxford reported that the Veteran's gait pattern had been affected by the way he walked due to his knee and ankle issues.  F. Huxford therefore found it was more likely than not that the Veteran's hip problems stemmed from his knee and ankle issues.  Here, the Board finds the private opinion inadequate for establishing entitlement to service connection.  Specifically, F. Huxford did not provide specific diagnoses for the Veteran's "hip problems" or his "knee and ankle issues", and furthermore, the opinion is contradicted by the August 2010 VA examination report that indicates the Veteran's mildly antalgic gait was not severe enough to cause abnormalities of the other joints.  Likewise, a February 2011 opinion from M. Davidson only reports that due to the Veteran's compensation of his knees and right ankle, his hips had been compromised and he had developed "chronic pain."  The United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Although M. Davidson provided specific diagnoses for hip disabilities in a November 2012 letter, the Board finds the private chiropractor did not provide adequate rationale for the opinion that the Veteran's hip osteoarthritis and sacroiliac joint dysfunction were directly related to the current back and knee problems.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In addition, the Board notes M. Davidson did not specify the hip(s) to which the diagnoses pertained, nor did he cite to any specific diagnoses for the Veteran's back and knees.  As such, the Board finds remand is warranted for an additional VA examination and opinion to determine whether any current right and/or left hip disability is related to active duty or is secondary to a service-connected disability.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the Veteran's claims file all records reviewed in conjunction with the adjudication of the claims on appeal, to include all VA treatment records from the VA Medical Center in Salt Lake City, Utah, and all outstanding VA treatment records from the VA Medical Center in Sheridan, Wyoming, dated from March 2009 to the present.  If any records cannot be located, that fact should be noted in the record.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any right and left hip disabilities diagnosed during the pendency of the appeal.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, to include appropriate X-ray examinations.

After a review of the evidence, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right and/or left hip disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  The examiner should comment on the diagnoses of hip osteoarthritis and sacroiliac joint dysfunction as reported in the November 2012 letter from M. Davidson.

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed right and/or left hip disability is caused or aggravated by the Veteran's service-connected tricompartmental osteoarthritis with internal derangement and medial meniscal tear of the right knee, service-connected chondromalacia with anterior cruciate instability of the right knee, service-connected left knee chondromalacia with degenerative changes, service-connected right ankle condition, and/or service-connected degenerative disc disease of the lumbar spine.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


